IN THE
                         TENTH COURT OF APPEALS

                                No. 10-22-00237-CR

FELICIA NICOLE JACKSON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 19th District Court
                           McLennan County, Texas
                          Trial Court No. 2020-849-C1


                         MEMORANDUM OPINION

      Appellant Felicia Nicole Jackson has filed a motion to dismiss this appeal. TEX. R.

APP. P. 42.2(a). We have not issued a decision in this appeal. Jackson and her counsel

have signed the motion. The motion is therefore granted, and this appeal is dismissed.




                                               MATT JOHNSON
                                               Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed August 3, 2022
Do not publish
[CR25]




Jackson v. State                             Page 2